Per Curiam:
• This application for the allowance of a special appeal from the order,of the court below refusing to grant a preliminary injunction or restraining order, upon the allegations of the bill, has been very fully argued by counsel for the respective parties, and we have duly considered the application.. The conclusion to which we have arrived from the argument is, that the case is not such as will justify the special appeal prayed, but the case should be disposed of by a final decree, from which an appeal may be taken in regular course, and from the decree of this court an appeal may be taken to the Supreme Court of the Hnited States. The great object of *516obtaining a preliminary injunction is to prevent immediate action by the executive department, but we suppose that such reasonable delay may be obtained as will enable the complainants to avail themselves of the right of appeal from a final decree that may be passed in the case. In refusing this appeal we intimate no opinion as to the final decree that may be made by the court below. United States Elect. Lighting Co. v. Ross, 9 App. D. C. 558. Application refused.